Citation Nr: 1001043	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for epidermolysis bullosa 
of both feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from November 1965 to 
June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appellant provided testimony at a hearing conducted via 
video-conference in November 2009.  A transcript of this 
hearing, conducted by the undersigned Acting Veterans Law 
Judge, is of record.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant of any further action required on her part.  


REMAND

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).  To rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111 where a condition is not 
noted at service entry, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (2003), 69 Fed. 
Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  


In this case, the Veteran complained of "foot trouble" in 
the course of his pre-induction examination.  Corns were 
shown to be present.  A subsequent entry shows that blisters 
on both feet were observed.  He was thereafter seen in the 
podiatry clinic for bullous eruptions on his feet.  The 
Veteran reported this was a hereditary condition.  
Hyperhydrosis of both feet was observed in the course of a 
dermatology examination and, in a subsequent entry, bullae 
were observed to have recurred on his feet.  The Veteran's 
separation examination includes a diagnosis of bilateral 
epidermolysis bullosa.  A medical board proceeding report 
shows that it was determined that the epidermolysis bullosa 
of both feet existed prior to the Veteran's service entrance.  
This record serves as clear and unmistakable evidence of a 
pre-service disability.  However, to rebut VA's presumption 
of soundness, a two-step evaluation is needed, and to date 
the Veteran has not been examined to determine whether there 
is clear and unmistakable evidence that his pre-existing 
disorder of the feet was not aggravated by service.  See 
Wagner, supra.  

The Board also observes that a June 2008 private medical 
record includes a diagnosis of long history of epidermolysis 
bullosa.  It was noted to primarily affect his hands and 
feet.  

Also of record is a statement received by the Veteran in 
November 2009 as part of which he asserted that his 
epidermolysis bullosa was aggravated during his active 
military service.  

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed epidermolysis 
bullosa of both feet.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to offer an opinion as to 
whether there is clear and unmistakable 
evidence that the Veteran's epidermolysis 
bullosa of the feet, which preexisted 
service, did not increase in disability 
beyond natural progression during 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

3.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



____________________________________________
L. J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


